ON SUGGESTIONS FOR REHEARING EN BANC
PER CURIAM.
Appellees’ suggestions for rehearing en banc have been circulated to the full Court. A majority of the judges in regular active service have voted in favor thereof. Accordingly, it is
ORDERED, by the Court en banc, that these cases will be reheard by the Court sitting en banc, and it is
FURTHER ORDERED, by the Court en banc, that this Court’s Judgment and opinion of April 9, 1985, are vacated except to the extent they affirmed the judgment of the District Court notwithstanding the verdict in favor of appellee Sandy Golden. And, it is
FURTHER ORDERED, by the Court en banc, on its own motion, that the opinion of the panel majority on denial of the petition for panel rehearing, issued this date, be, and the same hereby is, vacated, and it is
FURTHER ORDERED, by the Court en banc, that the Clerk is directed to issue a partial mandate with respect to the portions of the opinion and judgment of April 9, 1985, affirming the judgment notwithstanding the verdict in favor of appellee Golden.
Counsel will be advised by a subsequent order of the future course of proceedings in these cases.
Circuit Judges TAMM and SCALIA would deny the suggestions for rehearing en banc.
Circuit Judge BORK did not participate in this order.